Title: From John Adams to Timothy Pickering, 25 August 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Aug 25th 1798

I have this day received your Favors of the 18th & 20 of this month. Inclosed are the twelve permits signed. When I shall be able to attend to the addresses and other things, I know not. Mrs. Adams is extremely low and in great danger. My attention to business cannot be without distraction, while her life is so precarious, as it is in the judgement of all her friends and physicians. I hope Mrs. Pickering and your Family are in perfect health. My Steward John Brisler has not written to us and we know not what he has done with the house or its inhabitants in Market Street.
I am Sir / your most obedient

John Adams.